DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In response to Applicant’s claims filed on September 25, 2020, claims 1-22 are now pending for examination in the application.

Response to Arguments
This office action is in response to amendment filed 01/28/2022. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Koperski et al. (US Pub. No. 20120254188) and Nitz (US Pub. No. 20100262599) and Bharat et al. (US Patent No. 7568148) in further view of Chakerian et al. (US Pub. No. 20160004764).  The Nitz reference has been added to address the amendment of an assigned event label.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koperski et al. (US Pub. No. 20120254188) and Nitz (US Pub. No. 20100262599) and Bharat et al. (US Patent No. 7568148) in further view of Chakerian et al. (US Pub. No. 20160004764).

With respect to claim 1, Koperski et al. teaches a computer-based system connected via a communications network to a plurality of news content sources, the system comprising: 
a news repository database comprising a primary set of documents and a secondary set of documents, each of the primary set of documents having a story line feature and an assigned and predefined event label (See Paragraph 16, “where it builds a repository of entities and concepts. In one embodiment, building the repository may include automatically identifying entities by processing structured or semi -structured data, such as may be obtained Wikipedia, Techcrunch, or other public or private data repositories, knowledge bases, news feeds, and the like. In other embodiments, unstructured text documents or other content items (e.g., audio data) may be processed to identify entities“); 
a digital communications interface having an input and an output, the input adapted to retrieve information from the news repository database and receive an input retrieval expression (See Paragraph 21, “the process determines news stories that are relevant to an indicated query. In one embodiment, the CRS provides a search engine facility that can answer queries requesting information about content items related to one or more specified keyterms, entities, and/or categories“); 
an event clustering engine adapted to cluster documents (See Paragraph 83 “Each news story includes multiple related content items that each give an account of an event or occurrence, and that each reference entities or categories that are represented by the CRS or some other system”) about an event and comprising: 
a data set creation module adapted to load a set of documents for potential news event clustering into a candidate data set, the candidate data set including documents from both the primary set of documents and the secondary set of documents (See Paragraphs 16-17 “the process determines semantic information for each of a plurality of content items. An example content item (e.g., news item or article) is shown with respect to FIG. 4B. Determining semantic information may include determining a ranked list of entities for each content it”);
a retrieval engine comprising: 
an event identification module adapted to identify an event of interest related to a received input retrieval expression (See Paragraph 14, “identify news stories that include clusters of content items that are similar or related to one another, as described herein”); and 
a match module adapted to match the identified event of interest with one or more aggregate clusters (See Paragraphs 93-94, “the process creates a new cluster using the item as a seed. Here, a new singleton cluster is created, which may become the basis for a newly identified story”); 
wherein the output of the digital communications interface is adapted to output for display at a computing device a representation of an aggregated cluster in response to the received input retrieval expression (See Paragraph 37 “display indications of news items (e.g., individual news articles) and/or news stories including multiple news items about or related to New York City”).   Koperski et al. does not disclose an assigned event label.  
	However, Nitz teaches an initial cluster module (Paragraph 22 discloses generate and maintain a number of distinct content clusters) adapted to generate digital signature metadata (Paragraph 22 discoses content cluster words) for each document in the set of documents, the digital signature metadata being separate from each document in the set of documents and comprising a data structure including an assigned event label and representing a document topical nature derived from unstructured text for each document in the set of documents for the candidate data set, wherein the event label is a document feature stored in the data structure (Paragraph 135 discloses system may use the content cluster word or words as an identifier or label for the newly-created content cluster);
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koperski et al. (cluster-based content recommendation) with Nitz et al. (content processing).  This would have facilitated improved clustering of relevant news.  See Nitz Paragraph 4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: news/event detection.  
Koperski et al. as modified by Nitz does not disclose removing duplicate documents.  
However, Bharat et al. teaches the initial cluster module adapted to compare the digital signature metadata related to the candidate data set and 1) to identify and remove duplicate documents and 2) to cluster a set of documents from the candidate data set to form an initial cluster, the initial cluster module adapted to form a plurality of initial clusters, wherein each initial cluster is formed based at least in part on matching document event labels (“the originality of the documents are analyzed. In one embodiment, duplicate documents which are published by the same source are removed. For example, duplicate documents which are published more than once by the same source are removed so that only the original document remains. Duplicate documents may be found by comparing the text of the documents published by the source. If the text of both documents are a close match, then one of the documents may be considered a duplicate,” See Column 4 Lines 40-48); and
an aggregate cluster module adapted to execute an algorithmic similarity function to measure similarity between features related to initial clusters formed by the initial cluster module, the aggregate cluster module further adapted to merge in whole or in part one or more initial clusters to form an aggregate cluster about a seed document from the primary set of documents based on measured similarity, wherein merging initial clusters to form the aggregate cluster is based at least in part on a similarity between an event label tagged to the seed document and one or more features associated with the initial clusters (“the sub-cluster may contain a sub-set of documents which are included in the corresponding cluster, and the documents within the sub-cluster may have greater similarities than the documents within the corresponding cluster,” See Column 6 Lines 44-55); and
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koperski et al. (cluster-based content recommendation) and Nitz et al. (content processing) with Bharat et al. (clustering news content).  This would have facilitated improved clustering of relevant news.  See Bharat et al. Lines 22-58.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: news/event detection.  
	Koperski et al. as modified by Nitz and Bharat et al. does not disclose merging clusters.
However, Chakerian et al. teaches an aggregate cluster module adapted to execute an algorithmic similarity function to measure similarity between features related to initial clusters formed by the initial cluster module, the aggregate cluster module further adapted to merge in whole or in part one or more initial clusters to form an aggregate cluster about a seed document from the primary set of documents based on measured similarity (See Paragraph 50 “the electronic device can determine whether the sum of similarities is greater than the acceptance threshold of the obtained megacluster. In some embodiments (not shown in FIG. 3) if the answer is "yes," the electronic device can add the obtained cluster to the obtained megacluster and method 300 can end”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koperski et al. (cluster-based content recommendation) and Nitz et al. (content processing) and Bharat et al. (clustering news content) with Chakerian et al. (news event detection).  This would have facilitated improved clustering of relevant news.  See Chakerian et al. Paragraphs 1.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: news/event detection.  

The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 1.  With respect to claim 2, Koperski et al. teaches the system of claim 1 further comprising a graphic user interface adapted to present a graphic representation of the aggregated cluster set of documents via a display associated with the computing device (the CRS provides a search and discovery facility that is configured to recommend news stories that match a received search query. First, the CRS may identify news stories that include clusters of content items that are similar or related to one another, as described herein. Then, the CRS may receive (e.g., via a Web-based search interface, via an API call) a search query that indicates a keyterm, entity, or category. In response, the CRS determines (e.g., finds, selects, obtains, identifies) one or more news stories that include content items that match the received query, such as by referencing the indicated keyterm, entity, or category. The CRS may then rank or order the selected news stories, such that more relevant news stories appear before less relevant stories. The CRS then provides indications of the selected and ranked stories, such as by storing, transmitting, or forwarding the selected stories, See Paragraph 14). 

	The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 1.  With respect to claim 3, Koperski et al. teaches the system of claim 1, wherein the data set creation module comprises a recommendation classifier adapted to discriminate among documents to arrive at the candidate data set based on a set of criteria (content recommendation system. In particular, FIG. 2 illustrates a content recommendation system ("CRS") 200 that includes a content ingester 211, an entity and relationship identifier 212, a news story identifier 213, a content recommender 214, an optional other content recommender 215, and a data store 217. The data store 217 includes a content index 217a, an entity store 217b, a relationship index 217c, and a story index 217d, See Paragraph 22). 
	The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 1.  With respect to claim 4, Koperski et al. teaches the system of claim 1, wherein the aggregate cluster module is further adapted to execute an algorithmic similarity function to measure similarity between a set of digital signatures (the process finds a cluster that is nearest to the item. Finding the nearest cluster may include determining a distance measure between the item and each content item that is already in some cluster. In such an implementation, the nearest cluster is the cluster that contains the nearest content item. Various distance measures may be used. In one embodiment, the cosine distance between content item term vectors may be utilized. Cosine distance represents the cosine of the angle between two vectors, and thus can be used to provide a measure of similarity between two documents represented by term vectors. Another possible distance measure may be computed by simply counting the number of terms in common between two vectors. In other embodiments, the process instead compares the item to a centroid (average) computed for each cluster, such that the nearest cluster is the cluster having a centroid that is nearest to the item.  At block 708, the process determined whether to merge the item into the cluster found at block 706. The decision to merge the item may be based on various conditions or factors, including one or more of: the cosine distance between vectors that represent the top N terms (e.g., top 40 terms) or entities in a content item; the number of common keyterms (or entities or categories) between vectors; and whether a sufficiently high percentage of content items in a cluster have a distance to the item that is below a particular threshold. The latter condition causes the process to avoid merging the item based on its closeness to only a few content items in the cluster, which may occur when the item describes a number of independent events or occurrences. If the merge conditions are met, the process proceeds to block 710, otherwise to block 712, See Paragraphs 90-91). 

	The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 1.  With respect to claim 5, Koperski et al. teaches the system of claim 1, wherein the initial clustering module is adapted to apply heuristic processes based on a set of features to first reduce the number of digital signatures compared in arriving at the initial cluster of document records (The above-described cluster generation process has a quadratic complexity with respect the number of content items. Some embodiments apply one or more heuristics to speed up the clustering process. For example, if all content items in a cluster are older than time threshold and/or the cluster is smaller than the size threshold, the process may attempt to reassign all content items from the small cluster to larger/newer clusters. This technique may lead to the exclusion of news stories that may have only a few content items associated with them. Typically, such stories would be of little interest to a user looking at popular concepts and can otherwise be discovered through a direct search for content items, See Paragraph 95). 
The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 1.  With respect to claim 6, Koperski et al. teaches the system of claim 1 wherein the data set creation module is further adapted to populate a candidate data set table, the initial cluster module is further adapted to populate an initial cluster table, and the aggregate cluster module is further adapted to populate an aggregate cluster table, wherein the aggregate cluster module applies an algorithm representing a set of document features stored in the initial cluster table to determine merging of initial clusters from the plurality of initial clusters into the aggregate cluster and storing data related to the aggregate cluster into the aggregate cluster table (the process finds a cluster that is nearest to the item. Finding the nearest cluster may include determining a distance measure between the item and each content item that is already in some cluster. In such an implementation, the nearest cluster is the cluster that contains the nearest content item. Various distance measures may be used. In one embodiment, the cosine distance between content item term vectors may be utilized. Cosine distance represents the cosine of the angle between two vectors, and thus can be used to provide a measure of similarity between two documents represented by term vectors. Another possible distance measure may be computed by simply counting the number of terms in common between two vectors. In other embodiments, the process instead compares the item to a centroid (average) computed for each cluster, such that the nearest cluster is the cluster having a centroid that is nearest to the item.  At block 708, the process determined whether to merge the item into the cluster found at block 706. The decision to merge the item may be based on various conditions or factors, including one or more of: the cosine distance between vectors that represent the top N terms (e.g., top 40 terms) or entities in a content item; the number of common keyterms (or entities or categories) between vectors; and whether a sufficiently high percentage of content items in a cluster have a distance to the item that is below a particular threshold. The latter condition causes the process to avoid merging the item based on its closeness to only a few content items in the cluster, which may occur when the item describes a number of independent events or occurrences. If the merge conditions are met, the process proceeds to block 710, otherwise to block 712, See Paragraphs 90-91). 
	The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 1.  With respect to claim 7, Koperski et al. teaches the system of claim 1 wherein the aggregate cluster module determines merging of clusters from the initial cluster set based on a determined similarity between two or more of:
unstructured text contained in content received from the candidate data set (The process begins at block 102, where it builds a repository of entities and concepts. In one embodiment, building the repository may include automatically identifying entities by processing structured or semi-structured data, such as may be obtained Wikipedia, Techcrunch, or other public or private data repositories, knowledge bases, news feeds, and the like. In other embodiments, unstructured text documents or other content items (e.g., audio data) may be processed to identify entities. Entities may be stored or represented electronically, such as shown and described with respect to FIG. 4A. As noted above, entities may be organized into taxonomic hierarchies, based on taxonomic relations such as is-a, part-of, member-of, and the like. In some embodiments, the entities are also associated with properties. Taxonomic paths and/or properties may be extracted from structured and semi-structured sources (e.g., Wikipedia). An example taxonomic hierarchy is illustrated with respect to FIG. 4D, See Paragraph 16); 
tagged entity names appearing in the candidate data set (The process begins at block 102, where it builds a repository of entities and concepts. In one embodiment, building the repository may include automatically identifying entities by processing structured or semi-structured data, such as may be obtained Wikipedia, Techcrunch, or other public or private data repositories, knowledge bases, news feeds, and the like. In other embodiments, unstructured text documents or other content items (e.g., audio data) may be processed to identify entities. Entities may be stored or represented electronically, such as shown and described with respect to FIG. 4A. As noted above, entities may be organized into taxonomic hierarchies, based on taxonomic relations such as is-a, part-of, member-of, and the like. In some embodiments, the entities are also associated with properties. Taxonomic paths and/or properties may be extracted from structured and semi-structured sources (e.g., Wikipedia). An example taxonomic hierarchy is illustrated with respect to FIG. 4D, See Paragraph 16); and 
digital signatures derived from unstructured text contained in content from the candidate data set (The process begins at block 102, where it builds a repository of entities and concepts. In one embodiment, building the repository may include automatically identifying entities by processing structured or semi-structured data, such as may be obtained Wikipedia, Techcrunch, or other public or private data repositories, knowledge bases, news feeds, and the like. In other embodiments, unstructured text documents or other content items (e.g., audio data) may be processed to identify entities. Entities may be stored or represented electronically, such as shown and described with respect to FIG. 4A. As noted above, entities may be organized into taxonomic hierarchies, based on taxonomic relations such as is-a, part-of, member-of, and the like. In some embodiments, the entities are also associated with properties. Taxonomic paths and/or properties may be extracted from structured and semi-structured sources (e.g., Wikipedia). An example taxonomic hierarchy is illustrated with respect to FIG. 4D, See Paragraph 16). 
	The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 1.  With respect to claim 8, Koperski et al. teaches the system of claim 1 wherein the aggregate cluster module determines merging of clusters by analyzing data structures represented in vector form (The process generates clusters of related content items by merging a given content item into a cluster that is nearest to the content item.  The process begins at block 702, where it receives an indication of a list of content items. In some embodiments the list of content items is a group of content items that have been published or updated within a particular time window, such as 24 hours, 72 hours, one week, or the like. In this manner, the process will focus on generating clusters of content items that are related to one another in a time--as well as content-based manner. The content items may be received in various forms, including as term, entity, or category vectors (e.g., TF-IDF vectors, raw frequency vectors). In the illustrated embodiment, a content item is represented as a term TF-IDF vector, where at least some of the terms indicate or otherwise identify electronically represented entities, See Paragraph 87-88). 
	The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 1.  With respect to claim 9, Koperski et al. teaches the system of claim 8 wherein a first vector representation of a digital signature associated with the unstructured text of a document is term-based and is used to determine a degree of overlap between two document representatives of their clusters and a second vector is tag-based and is associated with the structured text of a document in the cluster and is used to determine a degree of overlap between two document representatives of their clusters (the process finds a cluster that is nearest to the item. Finding the nearest cluster may include determining a distance measure between the item and each content item that is already in some cluster. In such an implementation, the nearest cluster is the cluster that contains the nearest content item. Various distance measures may be used. In one embodiment, the cosine distance between content item term vectors may be utilized. Cosine distance represents the cosine of the angle between two vectors, and thus can be used to provide a measure of similarity between two documents represented by term vectors. Another possible distance measure may be computed by simply counting the number of terms in common between two vectors. In other embodiments, the process instead compares the item to a centroid (average) computed for each cluster, such that the nearest cluster is the cluster having a centroid that is nearest to the item, See Paragraph 90). 

	The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 1.  With respect to claim 10, Koperski et al. teaches the system of claim 1 wherein the output of the digital communications interface is adapted to output for display at the computing device a graphical representation of an aggregated cluster (the CRS provides a search and discovery facility that is configured to recommend news stories that match a received search query. First, the CRS may identify news stories that include clusters of content items that are similar or related to one another, as described herein. Then, the CRS may receive (e.g., via a Web-based search interface, via an API call) a search query that indicates a keyterm, entity, or category. In response, the CRS determines (e.g., finds, selects, obtains, identifies) one or more news stories that include content items that match the received query, such as by referencing the indicated keyterm, entity, or category. The CRS may then rank or order the selected news stories, such that more relevant news stories appear before less relevant stories. The CRS then provides indications of the selected and ranked stories, such as by storing, transmitting, or forwarding the selected stories, See Paragraph 14). 

	With respect to claim 11, Koperski et al. teaches a computer-based system connected via a communications network to a plurality of news content sources, the system comprising: 
a news repository database comprising a primary set of documents and a secondary set of documents, each of the primary set of documents having a story line feature and an assigned and predefined event label (See Paragraph 16, “where it builds a repository of entities and concepts. In one embodiment, building the repository may include automatically identifying entities by processing structured or semi -structured data, such as may be obtained Wikipedia, Techcrunch, or other public or private data repositories, knowledge bases, news feeds, and the like. In other embodiments, unstructured text documents or other content items (e.g., audio data) may be processed to identify entities“); 
a digital communications interface having an input and an output, the input adapted to retrieve information from the news repository database and receive an input retrieval expression (See Paragraph 21, “the process determines news stories that are relevant to an indicated query. In one embodiment, the CRS provides a search engine facility that can answer queries requesting information about content items related to one or more specified keyterms, entities, and/or categories“); 
an event clustering engine adapted to cluster documents (See Paragraph 83 “Each news story includes multiple related content items that each give an account of an event or occurrence, and that each reference entities or categories that are represented by the CRS or some other system”) about an event and comprising: 
a data set creation module adapted to load a set of documents for potential news event clustering into a candidate data set, the candidate data set including documents from both the primary set of documents and the secondary set of documents (See Paragraphs 16-17 “the process determines semantic information for each of a plurality of content items. An example content item (e.g., news item or article) is shown with respect to FIG. 4B. Determining semantic information may include determining a ranked list of entities for each content it”);
a retrieval engine comprising: 
an event identification module adapted to identify an event of interest related to a received input retrieval expression (See Paragraph 14, “identify news stories that include clusters of content items that are similar or related to one another, as described herein”); and 
a match module adapted to match the identified event of interest with one or more aggregate clusters (See Paragraphs 93-94, “the process creates a new cluster using the item as a seed. Here, a new singleton cluster is created, which may become the basis for a newly identified story”); 
wherein the output of the digital communications interface is adapted to output for display at a computing device a representation of an aggregated cluster in response to the received input retrieval expression (See Paragraph 37 “display indications of news items (e.g., individual news articles) and/or news stories including multiple news items about or related to New York City”).   Koperski et al. does not disclose an assigned event label.  
	However, Nitz teaches an initial cluster module (Paragraph 22 discloses generate and maintain a number of distinct content clusters) adapted to generate digital signature metadata (Paragraph 22 discoses content cluster words) for each document in the set of documents, the digital signature metadata being separate from each document in the set of documents and comprising a data structure including an assigned event label and representing a document topical nature derived from unstructured text for each document in the set of documents for the candidate data set, wherein the event label is a document feature stored in the data structure (Paragraph 135 discloses system may use the content cluster word or words as an identifier or label for the newly-created content cluster);
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koperski et al. (cluster-based content recommendation) with Nitz et al. (content processing).  This would have facilitated improved clustering of relevant news.  See Nitz Paragraph 4.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: news/event detection.  
Koperski et al. as modified by Nitz does not disclose removing duplicate documents.  
However, Bharat et al. teaches the initial cluster module adapted to compare the digital signature metadata related to the candidate data set and 1) to identify and remove duplicate documents and 2) to cluster a set of documents from the candidate data set to form an initial cluster, the initial cluster module adapted to form a plurality of initial clusters, wherein each initial cluster is formed based at least in part on matching document event labels (“the originality of the documents are analyzed. In one embodiment, duplicate documents which are published by the same source are removed. For example, duplicate documents which are published more than once by the same source are removed so that only the original document remains. Duplicate documents may be found by comparing the text of the documents published by the source. If the text of both documents are a close match, then one of the documents may be considered a duplicate,” See Column 4 Lines 40-48); and
an aggregate cluster module adapted to execute an algorithmic similarity function to measure similarity between features related to initial clusters formed by the initial cluster module, the aggregate cluster module further adapted to merge in whole or in part one or more initial clusters to form an aggregate cluster about a seed document from the primary set of documents based on measured similarity, wherein merging initial clusters to form the aggregate cluster is based at least in part on a similarity between an event label tagged to the seed document and one or more features associated with the initial clusters (“the sub-cluster may contain a sub-set of documents which are included in the corresponding cluster, and the documents within the sub-cluster may have greater similarities than the documents within the corresponding cluster,” See Column 6 Lines 44-55); and
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koperski et al. (cluster-based content recommendation) and Nitz et al. (content processing) with Bharat et al. (clustering news content).  This would have facilitated improved clustering of relevant news.  See Bharat et al. Lines 22-58.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: news/event detection.  
	Koperski et al. as modified by Nitz and Bharat et al. does not disclose merging clusters.
However, Chakerian et al. teaches an aggregate cluster module adapted to execute an algorithmic similarity function to measure similarity between features related to initial clusters formed by the initial cluster module, the aggregate cluster module further adapted to merge in whole or in part one or more initial clusters to form an aggregate cluster about a seed document from the primary set of documents based on measured similarity (See Paragraph 50 “the electronic device can determine whether the sum of similarities is greater than the acceptance threshold of the obtained megacluster. In some embodiments (not shown in FIG. 3) if the answer is "yes," the electronic device can add the obtained cluster to the obtained megacluster and method 300 can end”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Koperski et al. (cluster-based content recommendation) and Nitz et al. (content processing) and Bharat et al. (clustering news content) with Chakerian et al. (news event detection).  This would have facilitated improved clustering of relevant news.  See Chakerian et al. Paragraphs 1.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: news/event detection.  

	The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 11.  With respect to claim 12, Koperski et al. teaches the system of claim 11 further comprising: a news delivery module adapted to deliver news content to users and comprising: 
an event identification module adapted to identify an event of interest based on a set of user criteria (the CRS is configured to organize the content items it recommends by grouping content items obtained from different sources into a story. A story may be, include, or represent an event or occurrence, as described by a plurality of news items (e.g., text articles, video programs, audio clips) published or provided by possibly different sources (e.g., online newspapers, blogs, magazines). An example story may be President Obama's inauguration as told or described by multiple distinct news items, such as newspaper articles published by the New York Times and The Washington Post, video clips of the inauguration parade or speech provided by CNN or other network, an audio clip from a local radio station broadcast, a Blog post from a political blogger or attendee, and the like. The CRS may generate and store a representation of the story of President Obama's inauguration, the story representation including indicators of multiple news items that each give an account of the inauguration, See Paragraph 12); and 
a match module adapted to match the identified event of interest with an aggregate cluster (the process determines news stories that are relevant to an indicated query. In one embodiment, the CRS provides a search engine facility that can answer queries requesting information about content items related to one or more specified keyterms, entities, and/or categories. Thus, determining relevant news stories may include finding news stories that include content items that match or are otherwise related to at least one of the specified elements (e.g., keyterms, entities, categories) of the received query. The determined news stories may be ranked by factors such as source credibility, popularity of the topic, recency, or the like. The determined news stories may then be provided (e.g., transmitted, sent, forwarded, stored), such as in response to a received search query or other request, See Paragraph 21); 
wherein the output of the digital communications interface is adapted to output for display a representation of an aggregate cluster associated with a match determined by the match module (displays provided by an example embodiment of a content recommendation system. In particular, FIG. 3A illustrates a Web browser 300 that displays a screen 301 (e.g., defined by a received Web page) that is being used by a user to interact with the content recommendation system to view news items. The screen 301 includes a menu bar 302 and a news area 305. The menu bar 302 includes multiple controls, such as the search control 303, the links labeled "US & World," "Entertainment," "Sports," "Business," "Technology," and the like. The illustrated controls allow a user to obtain news items related to particular keyterms, entities, and/or categories, indications of which are then displayed in the news area 305. In this example, a user has indicated that he desires to obtain news items related to New York City, such as by entering the appropriate terms in the search control 303. In response, the CRS has updated the news area 305 to display indications of news items (e.g., individual news articles) and/or news stories including multiple news items about or related to New York City, See Paragraph 37). 

	The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 11.  With respect to claim 13, Koperski et al. teaches the system of claim 12 wherein the event identification module is further adapted to identify an event of interest within a set of user criteria associated with a first user account and wherein the output of the digital communications interface is adapted to output for display at a computing device associated with the first user account a representation of an aggregate cluster associated with a match determined by the match module (displays provided by an example embodiment of a content recommendation system. In particular, FIG. 3A illustrates a Web browser 300 that displays a screen 301 (e.g., defined by a received Web page) that is being used by a user to interact with the content recommendation system to view news items. The screen 301 includes a menu bar 302 and a news area 305. The menu bar 302 includes multiple controls, such as the search control 303, the links labeled "US & World," "Entertainment," "Sports," "Business," "Technology," and the like. The illustrated controls allow a user to obtain news items related to particular keyterms, entities, and/or categories, indications of which are then displayed in the news area 305. In this example, a user has indicated that he desires to obtain news items related to New York City, such as by entering the appropriate terms in the search control 303. In response, the CRS has updated the news area 305 to display indications of news items (e.g., individual news articles) and/or news stories including multiple news items about or related to New York City, See Paragraph 37). 

	The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 11.  With respect to claim 14, Koperski et al. teaches the system of claim 13 further comprising a search engine adapted to receive a search query from a remote computing device and wherein the event clustering engine is adapted to generate for output to the remote computing device an aggregate cluster generated in part based on an identified event derived from the received search query (a search engine facility that can answer queries requesting information about content items related to one or more specified keyterms, entities, and/or categories, See Paragraph 21). 

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 4, because claim 15 is substantially equivalent to claim 4.
 
With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 3, because claim 16 is substantially equivalent to claim 3.

The Koperski et al. reference as modified by Nitz and Bharat et al. and Chakerian et al. teaches all the limitations of claim 11.  With respect to claim 17, Koperski et al. teaches the system of claim 11, wherein the initial cluster module comprises a duplicate identification module to cluster identical and nearly identical documents and wherein the initial cluster set of documents is determined in part by comparing a set of digital signatures representing the candidate data set (Another possible distance measure may be computed by simply counting the number of terms in common between two vectors. In other embodiments, the process instead compares the item to a centroid (average) computed for each cluster, such that the nearest cluster is the cluster having a centroid that is nearest to the item, See Paragraph 90). 

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 5, because claim 18 is substantially equivalent to claim 5.
 
With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 6, because claim 19 is substantially equivalent to claim 6.
 
With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.
 
With respect to claim 21, it is rejected on grounds corresponding to above rejected claim 8, because claim 21 is substantially equivalent to claim 8.
 
With respect to claim 22, it is rejected on grounds corresponding to above rejected claim 9, because claim 22 is substantially equivalent to claim 9.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20090070346 is directed to clustering information: [0009] organizing related news information in accordance with one embodiment of the invention is disclosed. The method includes merging differing news information types to form merged news information; and clustering the merged news information to form a plurality of topic clusters, wherein the differing news information types are selected from the group consisting of articles, blogs, images and videos.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154